Title: From Thomas Jefferson to James Madison, 10 July 1791
From: Jefferson, Thomas
To: Madison, James



My dear Sir
Philadelphia July 10. 1791.

Your indisposition at the date of your last, and hearing nothing from you since, make me fear it has continued. The object of the present is merely to know how you do, and from another hand, if  you are not well enough.—We have little new but what you will see in the public papers. You see there the swarm of anti-publicolas. The disavowal by a Printer only does not not appear to satisfy. We have no news yet of the event of Scott’s expedition. The Marquis Fayette has certainly resumed his command and on a ground which must strengthen him and also the public cause.—The subscriptions to the bank from Virginia were almost none. Pickett, Mc.lurg and Dr. Lee are the only names I have heard mentioned. This gives so much uneasiness to Colo. H. that he thinks to propose to the President to sell some of the public shares to subscribers from Virga. and N. Carolina, if any more should offer. This partiality would offend the other states without pleasing those two: for I presume they would rather the capitals of their citizens should be employed in commerce than be locked up in a strong box here: nor can sober thinkers prefer a paper medium at 13 per cent interest to gold and silver for nothing. Adieu my dear friend. Yours affectionately,

Th: Jefferson


P.S. Osgood is resigning the Postmaster’s place. I shall press Paine for it.

